Citation Nr: 9932885	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  92-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1972.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
1991, the RO found that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  

The Board notes the veteran's claim for service connection 
for PTSD was denied by the Board in April 1988.  The RO 
denied the claim again in September 1988.  The Board further 
notes that the RO has evaluated the current claim on the 
basis of an original claim.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was last 
denied in April 1990. 

As the Board noted above, the RO addressed the issue on the 
merits on the basis of an original claim, rather than 
determining whether new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD.  The Board notes that because a determination of 
whether new and material evidence has been submitted to 
reopen a claim is similar to a determination of well 
groundedness, the veteran is not prejudiced by the Board re-
framing the issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore the issue has been recharacterized as noted on the 
title page of this decision in light of the final 
determination of the RO in September 1988.

The issue on appeal was originally before the Board in 
December 1992 when it was remanded in order to try and verify 
the veteran's claimed in-service stressors.  


FINDINGS OF FACT

1.  The RO affirmed the denial of service connection for PTSD 
when it issued its final, unappealed September 1988 rating 
decision.

2.  Evidence received since the September 1988 rating 
decision bears directly and substantially upon the issue, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The record does not establish that the veteran engaged in 
combat in service.  

5.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

6.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1988 determination 
wherein the RO affirmed the denial of service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the September 
1988 rating decision wherein the RO affirmed the prior denial 
of service connection for PTSD is set out below.

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during the veteran's period of active duty.  A 
mental disorder was not noted on the separation examination 
which was conducted in January 1972.  

The veteran's service personnel records show that his 
military occupational specialty was laundry and heavy vehicle 
driver.  He served in Vietnam from July 1971 to January 1972.  
A document dated in December 1971 included the notation that 
the veteran had served in a lookout tower where he was 
entitled to receive hostile fire pay.  He did not receive any 
awards or decorations indicative of participation in combat.  

VA outpatient treatment and hospitalization records have been 
associated with the claims files.  The veteran was 
hospitalized at VA facilities numerous times beginning in May 
1980 for alcohol abuse.  In September 1980 it was noted that 
the veteran may have some neurotic depression.  In February 
1981, a diagnosis of neurosis was made.  PTSD was first 
included as a diagnosis on a hospitalization record for a 
period of hospitalization from December 1981 to January 1982.  
The veteran was attending a Vietnam veterans group.  PTSD was 
included as a diagnosis on a hospitalization record dated in 
November 1984.  The veteran was complaining at that time of 
nightmares and flashbacks related to his combat in Vietnam.  

The transcript of an April 1987 local RO hearing has been 
associated with the claims files.  The veteran described an 
incident wherein he was driving in a truck convoy in December 
1971.  The convoy was ambushed by mortar fire.  He observed 
several trucks explode.  The veteran thought some troops were 
wounded in the attack.  He reported involvement in another 
incident wherein he was subjected to rocket fire at his base 
camp.  Half the veteran's barracks was destroyed in the 
attack.  He did not seek treatment for mental problems during 
active duty.  

The report of a May 1987 VA neuropsychiatric examination is 
of record.  It was noted that the veteran had served in 
Vietnam in a property disposal assignment operating heavy 
equipment.  He gave only the vaguest description of combat 
experiences according to the examiner.  The veteran reported 
that he returned from Vietnam without a scratch.  The 
pertinent diagnosis was chronic dysthymic reaction.  

The report of a May 1987 VA general medical examination 
included a diagnosis of post-traumatic stress syndrome.  No 
stressors were reported.  

A social services report dated in May 1987 is of record.  The 
veteran reported that he had served in Cam Ranh Bay, Phu Cat, 
Phu Tai, Tuy Hoa and Quinhon.  He further alleged that he had 
vivid memories of fighting.  He reported that he saw many 
children killed and heard their cries and screaming.  He 
reportedly observed an incident where a tanker truck was 
driving to Quinhon when he saw a soldier hit by enemy fire.  
The soldier's body flew from a truck and he was killed.  He 
indicated that he was stationed at an ammunition dump which 
was attacked by enemy soldiers.  One soldier named J. D. was 
making his rounds when he was killed in an attack.  

In April 1988, the Board denied the claim of entitlement to 
service connection for PTSD.  The Board found there was no 
evidence of a psychiatric disability during active duty and 
that no recognized stressors were found.  The Board further 
noted that PTSD was not demonstrated at the time of the 
decision.  

In September 1988, the RO found that new and material was not 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The veteran was informed of the 
decision and of his procedural and appellate rights the same 
month.  The veteran did not appeal the decision which became 
final in September 1989.  

The evidence added to the record subsequent to the September 
1988 rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD is set out 
below.  

Additional VA hospitalization and outpatient treatment 
records have been associated with the claims file subsequent 
to the September 1988 decision.  The records evidence 
numerous diagnoses of PTSD and history of PTSD beginning in 
January 1990.  With the exceptions listed below, none of the 
treatment records included descriptions of any in-service 
stressors.  In January 1990, it was noted that the veteran 
complained of vague symptoms of post-Vietnam syndrome such as 
nightmares and flashbacks.  In December 1991, chronic PTSD 
was diagnosed.  The veteran reported experiencing nightmares 
and flashbacks of "Vietnam problems."  

A PTSD evaluation was conducted in December 1991.  The 
veteran reported that while stationed in Vietnam he drove 
trucks and was ambushed four separate times.  His truck was 
fired on by snipers, machine guns and mortars.  When asked if 
he had ever killed anyone he reported that he did not have 
any sure kills.  He reported that three good friends were 
killed while he was in Vietnam.  He reported that J. D. was 
shot in the neck while they were riding in a truck together.  
He reported that M. M., a friend from basic training was 
killed by a sniper.  He further reported that he held his 
friend in his arms while he was dying.  The impression was 
that the veteran met the criteria for PTSD.  

PTSD was diagnosed in January 1992.  It was noted that the 
veteran had a buddy who was killed in Vietnam.  He had 
recently seen a cover of Life magazine which purportedly 
included the buddy who was killed.  

In September 1996, he claimed he participated in combat.  The 
pertinent diagnostic impression was rule out PTSD.  In April 
1998, the veteran reported that he had been a combat engineer 
in the Army.  The pertinent diagnosis was PTSD by history.  

A November 1991 letter from the Des Moines Vet Center is of 
record.  The author reported that the veteran was receiving 
treatment for PTSD beginning in October 1991.  It was noted 
that the veteran's stressors were the loss of close friends 
in Vietnam during hostile fire situations.  

A stressor statement from the veteran was received at the RO 
in August 1993.  He reported that he was assigned to the 
304th Supply and Services and Property Disposal Operation 
Company while in Vietnam.  On December 12, 1971, he alleged 
he was on guard duty when his camp came under fire from 
rockets and mortars.  18 Viet Cong soldiers infiltrated the 
compound around midnight.  Lights were destroyed, buildings 
were blown up and buddies were injured during the attack.  
The veteran's friend Sergeant J. N. D. was hit during the 
attack.  The veteran reported that he held his friend's head 
as he died.  Sergeant J. N. D. was sergeant of the guard 
during the attack.  J. N. D. was reportedly featured on a 
Life magazine article dated in January 1972.  

In August 1993, the U. S. Army and Joint Services 
Environmental Support Group (ESG) reported that they were 
able to verify that a Specialist Four J. N. D. was killed in 
action (KIA) on December 12, 1971 at Binh Dinh Province.  
Additional records reviewed showed reported enemy activity 
consisting of mortar, rocket and sapper attacks in the Qui 
Nhon area during the veteran's tour of duty.  ESG further 
reported that service personnel records showed the veteran's 
unit was stationed at Tuy Hoa during the veteran's tour of 
duty.  

A second letter was received from ESG in September 1993.  It 
was reported that records from the 3rd Brigade, 1st Calvary 
Division for the period from December 13, 1971 to June 20, 
1972 and records from the 1st Aviation Brigade for the period 
from July 1971 to July 1972 document enemy activity in the 
area where the veteran's unit was located.  

However, neither the December 12, 1971 incident the veteran 
reported nor the 304th Supply and Services Company were 
specifically mentioned in the records.  It was further noted 
that stressors such as a friend dying in the veteran's arms 
were seldom found in combat records.  

A Report of Casualty dated in December 1971 was received at 
the RO in November 1993.  Specialist Four J. N. D. was killed 
in action on December 12, 1971.  He had been assigned to the 
Security Company, USA TTU, Vietnam.  He was posthumously 
promoted to Sergeant.  

The report of a February 1994 VA PTSD examination has been 
associated with the claims files.  The veteran reported that 
he was not officially considered a combat soldier but was a 
truck driver who carried a gun and drove in convoys.  The 
convoys were frequently ambushed and the veteran would shoot 
at people killing them.  He did not know how many people he 
had killed but he knew that he had killed some.  He reported 
a December 11, 1971 incident where he was on guard duty in 
Qui Nhon during an enemy attack.  The veteran observed a 
friend who was shot and killed.  The pertinent diagnosis was 
PTSD.  

The veteran submitted a Statement in Support of Claim in 
April 1994.  He reported that J. N. D. was assigned to the 
Property Disposal Operation Company in Qui Nhon in the Binh 
Dinh Province.  He alleged that he was stationed in Qui Nhon 
on December 12, 1971 when J. N. D. was killed in his 
presence.  

By letter dated in March 1995, ESG reported that J. N. D. was 
assigned to the U. S. Army Transportation Terminal Unit Qui 
Nhon (USA TTU QN) when he was killed in action in Qui Nhon.  
J. N. D. died as a result of total body burns received during 
an enemy artillery/mortar attack.  ESG further reported that 
the veteran was assigned to the Property Disposal Operation 
Company (PDO Co) in the area of Qui Nhon at the time of J. N. 
D.'s death.  

Finally, ESG reported that they were unable to confirm that 
the veteran witnessed the death of J. N. D.  ESG could only 
verify that the veteran and J. N. D. were assigned to 
different units in the area of Qui Nhon at the time of J. N. 
D.'s death.  

Morning Reports from the 304th Supply and Services Company 
for the period from October to December 1971 were received at 
the RO in June 1996.  The records do not mention the veteran 
or J. N. D.  

The veteran submitted a Statement in Support of Claim in 
September 1996.  He provided a list of three individuals who 
were killed in action on the following dates: D. F. B. - KIA 
August 1971; A. P. - KIA October 1971; and G. T. - KIA 
November 1971).  

A VA Social Work Assessment was conducted in January 1999.  
The veteran reported at that time that he had been involved 
in combat while stationed in Vietnam.  

The report of a March 1999 VA PTSD examination has been 
associated with the claims files.  The veteran informed the 
examiner that in December 1971, while serving in Tuy Hoa 
Vietnam, he was on guard duty with a friend named J. D. when 
the friend was shot by a sniper and died in the veteran's 
arms.  The examiner noted that this stressor is one of many 
that the veteran had related throughout the years but that 
the story had changed many times.  

The examiner found that the veteran was very difficult to 
believe on patient interview and review of the records.  It 
appeared to the examiner that the veteran's relating of 
events was "very inaccurate."  The examiner found that 
there was no link between any Vietnam stressors and his 
recurrent depressive symptoms which began in approximately 
1987.  The examiner found that PTSD could not be diagnosed 
based on a patient interview and extensive chart review.  The 
diagnosis was recurrent major depression in partial 
remission.  



Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).


The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999);  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  






If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-19 (1999) and Winters v. West, 12 Vet. 
App. 203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in September 1988.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the September 1988 decision 
discloses that PTSD was denied because the veteran had not 
submitted evidence to confirm his in-service stressors.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
September 1998 rating decision which denied the claim 
includes clinical records and statements from the veteran 
regarding his in-service stressors.  PTSD diagnoses have been 
made based on these in-service stressors reported by the 
veteran.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of new 
in-service stressors he was exposed to are presumed to be 
credible for determining whether new and material evidence 
has been submitted.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there are now 
of record diagnoses of PTSD which have been linked to active 
duty with the credibility of the reported new in-service 
stressors presumed.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  


Whether the claim of entitlement to 
service connection for PTSD is well-
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Included in the claims files are clinical diagnoses of PTSD 
by competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board finds the veteran's allegations of in-service 
stressors are not inherently incredible and are within the 
competence of the veteran to make.  Solely for the purpose of 
determining whether the claim of entitlement to PTSD is well 
grounded, the Board is presuming the credibility of the 
claimed in-service stressors.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of diagnoses of PTSD which have been 
linked to the veteran's (presumed credible) experiences while 
on active duty in Vietnam, the Board finds the claim is well 
grounded.  


Entitlement to service connection for 
PTSD on a de novo basis.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the reopened claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims files contain diagnoses of PTSD as evidenced by 
various VA clinical records offered by VA medical 
professionals.  The only stressors reported in the records 
were all combat related.  The Board finds the VA health care 
professionals arrived at the diagnoses based on stressors the 
veteran related from his tour of duty in Vietnam.  Thus, the 
Board finds the record establishes the first and third 
elements required for a grant of service connection for PTSD.  
38 C.F.R. § 3.304(f).


Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His principal duties while stationed in Vietnam 
were listed as laundry and heavy vehicle driver.  He was not 
awarded any combat decorations.  There is no verified 
evidence that the veteran actually participated in any form 
of combat.  

The stressors which the veteran reported consisted of the 
following: driving in a truck convoy in December 1971 when 
the convoy was ambushed by mortar fire resulting in the 
destruction of several trucks; being subjected to rocket fire 
which destroyed half the veteran's barracks; observing many 
children being killed and hearing their screams and cries; 
being stationed at an ammunition dump when it was attacked by 
the enemy which resulted in the death of J. D. who was making 
his rounds during the attack; being ambushed on four separate 
occasions while driving in a convoy; having a friend named J. 
D. who was shot in the neck while ridding in the veteran's 
truck; holding a friend while he died named M. M. who was 
shot by a sniper; being on guard duty on December 12, 1971 
when the enemy attacked resulting in the death of the 
veteran's friend J. N. D. who died in the veteran's arms; 
shooting at people and killing them when his convoy was 
attacked; and the deaths of D. F. B. in August 1971, A P. in 
October 1971 and G. T. in November 1971.  The veteran did not 
supply any additional information regarding the full names, 
times, dates or locations of any of his claimed stressors.  

The RO attempted to verify the veteran's claimed stressors on 
several different occasions.  ESG was unable to verify any of 
the veteran's claimed stressors.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
sufficient detail of the alleged incidents to justify further 
attempts at verification.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The Board notes inconsistencies in the veteran's claimed 
stressors.  He reported at various times that his friend J. 
N. D. was killed by a sniper while at a base camp, was killed 
by a sniper while driving with the veteran in a convoy, or 
was killed by the enemy during an attack on a base camp.  
Additionally, the veteran reported that J. N. D. either died 
in his arms or that he witnessed the man's death.  The ESG 
verified that J. N. D. died as a result of total body burns 
received during an enemy artillery/mortar attack.  As a 
result of the above inconsistencies, the Board has placed 
reduced probative value on his reports of in-service 
stressors.  

In summary, the veteran's military records show that he 
worked in the laundry and as a heavy vehicle driver during 
the Vietnam War.  He is without combat awards or citations.  
There is no support in either military records or statements 
by third parties as to the occurrence of the alleged 
stressful events.  The veteran's own accounts of some of the 
in-service stressors are inconsistent.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events 
is not supportable.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).  The Board finds no prejudice to the 
veteran in effecting this determination on the basis of the 
merits of the case as the veteran has consistently presented 
arguments in this regard throughout the pursuit of his claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted in this regard.  

The claim of entitlement to service connection for PTSD is 
well-grounded.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

